Citation Nr: 0108398	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-08 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a low back 
disorder.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for loss of use of left hand and 
arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to April 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which found no new and material 
evidence to reopen a claim of entitlement to service 
connection for a low back disorder and which denied 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for loss of use of the left hand and 
arm.  The Board addresses the claim pertaining to the left 
hand and arm disorder in the REMAND portion of this decision.


FINDINGS OF FACT

1.  By an unappealed decision in November 1991 the Board 
found no new and material evidence to reopen an RO denial of 
entitlement to service connection for a low back disorder.

2.  Evidence associated with the claims file subsequent to 
the Board's November 1991 decision does not bear directly and 
substantially upon the specific matter under consideration, 
is cumulative or redundant, and by itself and in connection 
with evidence previously assembled is not so significant that 
it must be considered to decide fairly the merits of the 
claim.



CONCLUSIONS OF LAW

1.  The Board's November 1991 decision finding no new and 
material evidence to reopen an RO denial of entitlement to 
service connection for a low back disorder is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2000).

2.  There is no new and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for a low back disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially asserts that there is new and 
material evidence supporting his claim for service connection 
for a low back disorder.  The Board previously had considered 
this claim in November 1991 when it found no new and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for a low back disorder.  The RO initially 
denied service connection in September 1980 and, in June 
1990, it found no new and material evidence sufficient to 
reopen.  The Board's November 1991 decision and the RO's June 
1990 decisions both were based upon finding no new and 
material evidence that a back disorder which existed prior to 
the veteran's service worsened or was aggravated by service.  
The November 1991 Board decision is final.  See 38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

VA has met its duty to assist the veteran to develop this 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  During the 
pendency of the appeal the RO has provided the veteran with a 
Statement of the Case (SOC) and Supplemental SOC including 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The RO obtained and 
associated with the claims file, to the extent possible, 
pertinent records including service medical records (SMRs) 
private and VA medical records, a transcript of a RO hearing 
on the issue on appeal after which the veteran had an 
additional period of 30-days to submit evidence, and other 
records, if any, which the veteran identified as pertinent to 
the claim.

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a) (2000); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If the Board finds evidence to be new 
and material and reopens a claim after an RO has declined to 
do so, the Board must remand the claim for RO evaluation on 
the merits after ensuring fulfillment of the duty to assist.  
Id.; VCAA; Winters v. Gober, 219 F.3d 1375, 1379 (Fed. Cir. 
2000).

The evidence of record at the time of the Board's November 
1991 decision included the following:  the veteran's SMRs; 
private hospital records from June 1980; VA treatment records 
from October 1980; private treatment records from May 1988 to 
May 1989; two lay statements and the veteran's testimony from 
an August 1991 travel Board hearing.  SMRs include 
documentation of Army Medical Board examination and 
proceedings recommending the veteran's separation from 
service because of unfitness due to a low back disorder which 
existed prior to the veteran's service.  SMRs also include 
the veteran's own signed request for an Army discharge due to 
medical disability existing before his service and not 
aggravated by service.  The first claims file medical 
evidence of a low back disorder after the veteran's 
separation from service is a June 1980 private hospital 
record documenting treatment for a back disorder apparently 
due to a work injury.  This record also includes a notation 
that the veteran had undergone back surgery in 1968.  Two lay 
statements assert that the veteran did not have a back 
disorder at the time he entered service, and the veteran 
testified to that effect at an August 1991 hearing.  No 
documentation before the Board in November 1991 included 
medical evidence that the veteran's preservice low back 
disorder worsened or was aggravated by service.

Evidence added to the record after the Board's November 1991 
decision consists of private hospital and treatment records 
from May 1988 to March 1996 (some of which are duplicates of 
those already associated with the claims file), VA 
hospitalization and treatment records from July 1980 to 
October 1999, written statements from the veteran and five 
lay witnesses received in April 2000 and a transcript of the 
veteran's April 2000 travel Board hearing.  The veteran's and 
lay witnesses' written and oral statements essentially 
reiterate statements considered by the Board in November 1991 
-- essentially that the veteran had no back disorder prior to 
service.  No documentation associated with the claims file 
after the Board's November 1991 decision included medical 
evidence that the veteran's preservice low back disorder 
worsened or was aggravated by service.

The Board finds that to the extent the evidence associated 
with the claims file after November 1991 is cumulative or 
redundant of evidence associated with the claims file at the 
time of the Board's decision, it cannot constitute new and 
material evidence.  See 38 C.F.R. § 3.156(a).  The Board also 
finds that the portion of the newly submitted evidence which 
is neither cumulative nor redundant still cannot be new and 
material.  The additional documentation fails to include 
medical evidence that the veteran's low back disorder was 
worsened or aggravated by service.  Only the veteran asserts 
such a connection.  However, because the veteran is a lay 
person with no medical training or expertise, his statements 
alone cannot constitute competent evidence of the required 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions), nor do they provide a sufficient basis for 
reopening the previously disallowed claims.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

Essentially, the Board finds that even to the extent that 
recently submitted evidence is not duplicative of previously 
considered evidence it nevertheless does not bear directly 
and substantially upon the specific matters under 
consideration and by itself and in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claims.

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996).  Based upon the foregoing the Board 
concludes that there is no new and material evidence to 
reopen the previously disallowed claims of entitlement to 
service connection for a low back disorder and that the 
Board's November 1991 decision remains final.


ORDER

There being no new and material evidence, the appeal to 
reopen the claim of entitlement to service connection for a 
low back disorder is denied.


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's claim 
of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for loss of use of his left hand and 
arm.

During the course of this appeal there was a substantial 
change in VA law affecting this matter.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This statute redefines VA responsibilities 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
eliminates the concept of a well-grounded claim and 
supersedes a United States Court of Appeals for Veterans 
Claims decision which had precluded VA from assisting in the 
development of a claim which was not well-grounded.  See 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order).  The new provisions require VA to make 
reasonable efforts to assist a veteran to obtain evidence 
necessary to substantiate the claim, to make reasonable 
efforts to obtain records relevant to the claim and to 
provide a medical examination or obtain a medical opinion 
necessary to decide the claim.  Id.  The VCAA is applicable 
to all claims filed on or after the date of its enactment and 
to claims filed before the date of enactment but not finally 
adjudicated by that date.  VCCA at § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

REMAND in this case is required for compliance with the 
notice and duty to assist provisions of the VCAA.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

It is the RO's responsibility to ensure completion of all 
appropriate development in this case.  However, to assist the 
RO, the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA.  The veteran avers that he is entitled to § 1151 
compensation because in May 1991 he received VA medical 
treatment for a neurological disorder which caused or 
worsened a left hand and arm dysfunction.  The claims file 
includes medical evidence of the veteran's complaints of left 
hand and arm discomfort at the time of and after VA treatment 
in May 1991, but there is no clear diagnosis or description 
of the status of this disorder.  The Board finds that VA's 
redefined duty to assist requires additional VA examination 
and a medical opinion regarding these and related matters as 
provided below.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should arrange for VA 
examination of the veteran's left hand 
and arm by an appropriate physician.  The 
examiner must conduct all indicated 
studies.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiners in conjunction 
with the examinations.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings and provide a medical rationale 
for all conclusions.  The examining 
physician must determine the following:  
	(a)  the nature and etiology of a 
current left hand and arm disorder, if 
any; 
	(b)  whether it is at least as 
likely as not that a current left hand 
and arm disorder was caused by or 
worsened as a result of VA treatment; 
	(c)  whether it is at least as 
likely as not that a worsening of a left 
hand and arm disorder was the result of 
the natural progress of the disorder for 
which the treatment was authorized;
	(d)  whether it is at least as 
likely as not that a left hand and arm 
disorder was certain or intended to 
result from VA treatment administered 
with the veteran's express or implied 
consent, and;
	(e)  whether it is at least as 
likely as not that a left hand and arm 
disorder resulted from VA fault or 
negligence.
The veteran is advised that failure to 
report for a scheduled examination may 
have consequences adverse to the claim.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

3.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Thereafter, the RO should readjudicate the veteran's claim 
for entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) for loss of use of the left 
hand and arm.  If the RO denies the benefit sought on appeal, 
it should issue a supplemental statement of the case and 
provide the veteran with a reasonable time within which to 
respond.  The RO then should return the case to the Board for 
final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


